Order entered February 8, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00607-CV

                     EX PARTE TIMOTHY PAUL REIFF

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. X20-285-U

                                     ORDER

      Before the Court is appellee’s February 4, 2021 unopposed first motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than March 10, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE